In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Nassau County (Burke, J.), dated September 18, 1997, which granted the defendants’ motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The defendants established as a matter of law that no dangerous or defective condition existed. The condition complained of was clearly visible and created no unreasonable risk of harm. Therefore, the defendants were not negligent and summary judgment was properly granted (see, Gross v Lewis, 5 NY2d 884; Piloto v Diamond, 209 AD2d 393). Rosenblatt, J. P., O’Brien, Sullivan, Krausman and Florio, JJ., concur.